Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated January 4, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Election/Restrictions
	This application contains claims 10-20 drawn to an invention nonelected without traverse in the reply filed on August 30, 2021.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144). 

Claim Rejections - 35 USC § 112
I.	Claims 1-9 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 1-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.


II.	Claim 2 has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  
	The rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

III.	Claim 5 has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
	The rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 102/103
I.	Claim(s) 1-4 and 8 have been rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Goncalves et al. (“Electrochemical Conversion of CO2 to C2 Hydrocarbons Using Different Ex Situ Copper Electrodeposits,” Electrochimica Acta (2013 Jul 15), Vol. 102, pp. 388-392).
	The rejection of claims 1-4 and 8 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Goncalves et al. has been withdrawn in view of Applicant’s amendment.

II.	Claim(s) 1-4 and 8 have been rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yano et al. (“Selective Electrochemical Reduction of CO2 to Ethylene at a Three-Phase Interface on Copper(I) Halide-Confined Cu-Mesh Electrodes in Acidic Solutions of Potassium Halides,” Journal of Electroanalytical Chemistry (2004 Apr 15), Vol. 565, No. 2, pp. 287-293).
	The rejection of claims 1-4 and 8 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yano et al. has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 5-6 and 9 have been rejected under 35 U.S.C. 103 as being unpatentable over Goncalves et al. (“Electrochemical Conversion of CO2 to C2 Hydrocarbons Using Different Ex Situ Copper Electrodeposits,” Electrochimica Acta (2013 Jul 15), Vol. 102, pp. 388-392) as applied to claims 1-4 and 8 above, and further in view of Berlinguette et al. (US Patent Application Publication No. 2021/0123146 A1).
	The rejection of claims 5-6 and 9 under 35 U.S.C. 103 as being unpatentable over Goncalves et al. as applied to claims 1-4 and 8 above, and further in view of Berlinguette et al. has been withdrawn in view of Applicant’s amendment.

II.	Claim 7 has been rejected under 35 U.S.C. 103 as being unpatentable over Goncalves et al. (“Electrochemical Conversion of CO2 to C2 Hydrocarbons Using Different Ex Situ Copper 

Electrodeposits,” Electrochimica Acta (2013 Jul 15), Vol. 102, pp. 388-392) as applied to claims 
1-4 and 8 above, and further in view of Kirk et al. (US Patent Application Publication No. 2019/0186027 A1).
	The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Goncalves et al. as applied to claims 1-4 and 8 above, and further in view of Kirk et al. has been withdrawn in view of Applicant’s amendment.

III.	Claims 5-6 and 9 have been rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. (“Selective Electrochemical Reduction of CO2 to Ethylene at a Three-Phase Interface on Copper(I) Halide-Confined Cu-Mesh Electrodes in Acidic Solutions of Potassium Halides,” Journal of Electroanalytical Chemistry (2004 Apr 15), Vol. 565, No. 2, pp. 287-293) as applied to claims 1-4 and 8 above, and further in view of Berlinguette et al. (US Patent Application Publication No. 2021/0123146 A1).
	The rejection of claims 5-6 and 9 under 35 U.S.C. 103 as being unpatentable over Yano et al. as applied to claims 1-4 and 8 above, and further in view of Berlinguette et al. has been withdrawn in view of Applicant’s amendment.

IV.	Claim 7 has been rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. (“Selective Electrochemical Reduction of CO2 to Ethylene at a Three-Phase Interface on Copper(I) Halide-Confined Cu-Mesh Electrodes in Acidic Solutions of Potassium Halides,” Journal of Electroanalytical Chemistry (2004 Apr 15), Vol. 565, No. 2, pp. 287-293) as applied to 

claims 1-4 and 8 above, and further in view of Kirk et al. (US Patent Application Publication No. 2019/0186027 A1).
	The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Yano et al. as applied to claims 1-4 and 8 above, and further in view of Kirk et al. has been withdrawn in view of Applicant’s amendment.

Response to Amendment
Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2
	lines 1-2, “wherein the copper-based MOF comprises nickel” is new matter.

The Examiner has carefully considered the entire specification as originally filed, however, there is found no literal support in the specification for the new limitation in amended claim 2. Applicant has not provided the page number and line numbers from the specification as to where the new limitation is coming from. Ex parte Grasselli, 231 USPQ 393 

(Bd. App. 1983) aff’d mem. 738 F.2d 453 (Fed. Cir. 1984).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claim(s) 1, 3-4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Perfecto-Irigaray et al. (“Synthesis of 


Heterometallic Metal-Organic Frameworks and Their Performance as Electrocatalyst for CO2 Reduction,” RSC Advances (2018), Vol. 8, No. 38, pp. 21092-21099).
	Regarding claim 1, Perfecto-Irigaray teaches a method of producing isopropanol from electrochemical reduction of carbon dioxide comprising:
- providing an electrochemical cell (= a filter-press electrochemical cell (Micro Flow Cell, ElectroCell A/S) system) [page 21094, left column, lines 21-22] comprising a cathode electrode (= the MOF-GDEs) and an anode electrode (= a platinized titanium electrode as the anode) [page 21904, left column, lines 24-26], wherein the cathode electrode comprises a copper-based organic framework (MOF) [= the synthesized HKUST-1(Cu,MD) as the electrocatalysts] (page 21093, right column, lines 40-41);
- supplying carbon dioxide to the cathode electrode (= the cathode side of the reactor was fed with CO2 gas (99.99%)) [page 21094, left column, lines 27-29]; and 
- applying a potential between the anode and the cathode, wherein the potential is in the range of about -2V to about -3V versus a silver chloride electrode (= at potentials ranging from 0 to -2 V versus Ag/AgCl) [page 21094, left column, line 11] and is sufficient to electrochemically reduce the carbon dioxide (= the electrocatalytic reduction of CO2 in the gas phase) [page 21904, left column, line 35].
The method of Perfecto-Irigaray differs from the instant invention because Perfecto-Irigaray does not disclose to produce isopropanol.  
	The invention as a whole would have been anticipated or obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because:

	(i)  The Applicant has a different reason for, or advantage resulting from doing what the prior art relied upon has suggested, it is noted that it is well settled that this is not demonstrative of nonobviousness. In re Kronig 190 USPQ 425, 428 (CCPA 1976); In re Linter 173 USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of Applicant’s while still supporting a conclusion of obviousness. In re Wiseman 201 USPQ 658 (CCPA 1979); Ex parte Obiaya 227 USPQ 58 (Bd. of App. 1985) [MPEP § 2144].
	(ii)  Perfecto-Irigaray teaches a method in a similar manner as presently claimed. 
Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
Furthermore, a process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function, property or characteristic is not explicitly disclosed by the reference (MPEP  § 2116.01).
	Regarding claim 3, Perfecto-Irigaray teaches wherein the copper-based MOF comprises PCN-62 or HKUST-1 (= the synthesized HKUST-1(Cu,MD) as the electrocatalysts) [page 21093, right column, lines 40-41].
	Regarding claim 4, Perfecto-Irigaray teaches wherein the potential is in the range of about -2V to about -2.5V versus the silver chloride electrode (= at potentials ranging from 0 to -2 V versus Ag/AgCl) [page 21094, left column, line 11].

	Regarding claim 8, the method of Perfecto-Irigaray differs from the instant invention because Perfecto-Irigaray does not disclose wherein the copper-based MOF produces isopropanol with a faradaic efficiency in the range of about 3% to about 30%.  
The invention as a whole would have been anticipated or obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because Perfecto-Irigaray teaches the synthesized HKUST-1(Cu,MD) as the electrocatalysts (page 21093, right column, lines 40-41).
A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) [MPEP § 214.02(V)].
	Furthermore, a newly discovered property does not necessarily mean the product is unobvious, since this property may be inherent in the prior art. In re Best 195 USPQ 430; In re Swinehart 169 USPQ 226.

II.	Claim(s) 1, 3-4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Albo et al. (“Copper‐Based Metal–Organic Porous Materials for CO2 Electrocatalytic Reduction to Alcohols,” ChemSusChem. (2017 Mar 22), Vol. 10, No. 6, pp. 1100-1109).
	Regarding claim 1, Albo teaches a method of producing isopropanol from electrochemical reduction of carbon dioxide comprising:
- providing an electrochemical cell (= a filter-press electrochemical cell) [page 1108, left column, lines 48-49] comprising a cathode electrode (= the MOPM-GDEs) and an anode 

electrode (= a platinized titanium electrode as the anode) [page 1108, left column, lines 51-52], wherein the cathode electrode comprises a copper-based organic framework (MOF) [= [Cu3(µ6-C9H3O6)2]n (HKUST-1)] (page 1107, left column, line 21); 
- supplying carbon dioxide to the cathode electrode (= the cathode side of the reactor was fed with CO2 gas (99.99%) [page 1108, left column, line 55-56]; and 
- applying a potential between the anode and the cathode, wherein the potential is in the range of about -2V to about -3V versus a silver chloride electrode (= applied potentials of -1.39 and -1.16 V versus Ag/AgCl) [page 1103, right column, lines 32-33] and is sufficient to electrochemically reduce the carbon dioxide (= the electrocatalytic reduction of  CO2 in the gas phase) [page 1108, right column, lines 5-6].
The method of Albo differs from the instant invention because Albo does not disclose to produce isopropanol.  
	The invention as a whole would have been anticipated or obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because:
	(i)  The Applicant has a different reason for, or advantage resulting from doing what the prior art relied upon has suggested, it is noted that it is well settled that this is not demonstrative of nonobviousness. In re Kronig 190 USPQ 425, 428 (CCPA 1976); In re Linter 173 USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of Applicant’s while still supporting a conclusion of obviousness. In re Wiseman 201 USPQ 658 (CCPA 1979); Ex parte Obiaya 227 USPQ 58 (Bd. of App. 1985) [MPEP § 2144].
	(ii)  Albo teaches a method in a similar manner as presently claimed. 

Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
Furthermore, a process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function, property or characteristic is not explicitly disclosed by the reference (MPEP  § 2116.01).
Regarding claim 3, Albo teaches wherein the copper-based MOF comprises PCN-62 or HKUST-1 (= [Cu3(µ6-C9H3O6)2]n (HKUST-1)) [page 1107, left column, line 21].
Regarding claim 4, Albo teaches wherein the potential is in the range of about -2V to about -2.5V versus the silver chloride electrode (= applied potentials of -1.39 and -1.16 V versus Ag/AgCl) [page 1103, right column, lines 32-33].
Regarding claim 8, the method of Albo differs from the instant invention because Albo does not disclose wherein the copper-based MOF produces isopropanol with a faradaic efficiency in the range of about 3% to about 30%.  
The invention as a whole would have been anticipated or obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because Albo teaches [Cu3(µ6-C9H3O6)2]n (HKUST-1) [page 1107, left column, line 21].
A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].

	Furthermore, a newly discovered property does not necessarily mean the product is unobvious, since this property may be inherent in the prior art. In re Best 195 USPQ 430; In re Swinehart 169 USPQ 226.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perfecto-Irigaray et al. (“Synthesis of Heterometallic Metal-Organic Frameworks and Their Performance as Electrocatalyst for CO2 Reduction,” RSC Advances (2018), Vol. 8, No. 38, pp. 21092-21099) as 
applied to claims 1, 3-4 and 8 above, and further in view of Al-Rowaili et al. (“A Review on Recent Advances for Electrochemical Reduction of Carbon Dioxide to Methanol Using 

Metal-Organic Framework (MOF) and Non-MOF Catalysts: Challenges and Future Prospects,” ACS Sustainable Chemistry & Engineering (2018 Oct 24), Vol. 6, No. 12, pp. 15895-15914).
Perfecto-Irigaray is as applied above and incorporated herein.
	Regarding claim 2, the method of Perfecto-Irigaray differs from the instant invention because Perfecto-Irigaray does not disclose wherein the copper-based MOF comprises nickel.  
Perfecto-Irigaray teaches HKUST-1(Cu,MD) as the electrocatalysts (page 21093, right column, lines 40-41). 
Al-Rowaili teaches MOFS as catalysts for CO2RR. MOFs are produced by the interaction of metal ions (Fe, Co, Ni, Mn, Cr, Cu, etc.) with organic ligands (comprising C, H, O, N) [page 15903, right column, lines 28-31).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the copper-based MOF described by Perfecto-Irigaray with wherein the copper-based MOF comprises nickel because nickel ions are metal ion used to produce MOFs as catalysts for CO2RR.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

II.	Claims 5-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perfecto-Irigaray et al. (“Synthesis of Heterometallic Metal-Organic Frameworks and Their Performance as Electrocatalyst for CO2 Reduction,” RSC Advances (2018), Vol. 8, No. 38, pp. 21092-21099) as applied to claims 1, 3-4 and 8 above, and further in view of Berlinguette et al. (US Patent Application Publication No. 2021/0123146 A1).
Perfecto-Irigaray is as applied above and incorporated herein.
	Regarding claim 5, the method of Perfecto-Irigaray differs from the instant invention because Perfecto-Irigaray does not disclose wherein applying the potential in the range of about -2V to about -3V comprises decreasing step-wise in hourly increments of -0.1 V.  	Berlinguette teaches decreasing a voltage and/or current being supplied by power supply 212 in response to detecting more than a desired amount of side-reaction products (page 6, [0131]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the applying the potential described by  Perfecto-Irigaray with wherein applying the potential in the range of about -2V to about -3V comprises decreasing step-wise in hourly increments of -0.1 V because decreasing a voltage being supplied is in response to detecting more than a desired amount of side-reaction products.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 6, the method of Perfecto-Irigaray differs from the instant invention because Perfecto-Irigaray does not disclose wherein a current delivered to the cathode electrode is in the range of about 100mA to about 280mA.  
Berlinguette teaches that:
In some embodiments, the composition of the product gas is controlled by adjusting a magnitude of the potential applied across the anode and the cathode. A current flowing in the electrochemical reactor as a result of the applied potential may have a current density at the cathode of at least 100 mA/cm2 (page 2, [0052]).

“Current density” is total current divided by the geometric surface area of an electrode.  For example, an electrode having an area of 100 cm2 carrying an electrical current of 20 Amperes would have a current density of 200 mA/cm2 (page 4, [0085]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the current delivered to the cathode electrode described by Perfecto-Irigaray wherein a current delivered to the cathode electrode is in the range of about 100mA to about 280mA because one having ordinary skill in the art has 
the skill to experimentally determine, calculate and/or optimize the current delivered to the cathode electrode by routine experimentation that would have achieved the desired composition of the product gas based on the magnitude of the potential applied across the anode and the cathode where a current flowing in the electrochemical reactor is a result of the applied potential (MPEP § 2141.03). 

Regarding claim 9, the method of Perfecto-Irigaray differs from the instant invention because Perfecto-Irigaray does not disclose wherein the step of supplying carbon dioxide comprises use of flue gas streams or concentrated carbon dioxide streams.
Perfecto-Irigaray teaches that the cathode side of the reactor was fed with CO2 gas (99%) with a flow/area of Qg/A = 10 mL min-1 cm-2 (page 21094, left column, lines 27-29).
	Berlinguette teaches that carbon dioxide is from a gaseous source (e.g. air, flue gas, exhaust gas) and yields useful carbon-containing chemicals (page 4, [0094]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of supplying carbon dioxide described by Perfecto-Irigaray with wherein the step of supplying carbon dioxide comprises use of flue gas streams or concentrated carbon dioxide streams because carbon dioxide from a gaseous source (e.g. air, flue gas, exhaust gas) yields useful carbon-containing chemicals.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

III.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perfecto-Irigaray et al. (“Synthesis of Heterometallic Metal-Organic Frameworks and Their Performance as 

Electrocatalyst for CO2 Reduction,” RSC Advances (2018), Vol. 8, No. 38, pp. 21092-21099) as applied to claims 1, 3-4 and 8 above, and further in view of Kirk et al. (US Patent Application Publication No. 2019/0186027 A1).
Perfecto-Irigaray is as applied above and incorporated herein.
	Regarding claim 7, the method of Perfecto-Irigaray differs from the instant invention because Perfecto-Irigaray does not disclose wherein unreacted carbon dioxide is continually recycled in the electrochemical cell.  
Kirk teaches that:
The system can also include, in some embodiments, a CO2 gas recycle assembly coupled to the electrochemical reaction unit, and configured to receive unreacted CO2 gas from the electrochemical reaction unit and recycle at least a portion of the recovered unreacted CO2 gas back into the electrochemical reaction unit (page 5, [0077]).

Referring now to FIG. 19, the electrochemical reaction unit 12 can include a CO2 gas recycle assembly 70 for recycling CO2 gas that did not react in the unit 12. For example, the CO2 gas recycle assembly 70 can include a gas outlet 72 at the top of the vessel for receiving CO2 gas, and a recycle line 74 for supplying the gas back into the feed. A CO2 gas holding tank 76 can also be provided. FIG. 19 illustrates an embodiment where CO2-containing gas is fed directly into the electrochemical reaction unit 12 via a gas feed line 78 from a CO2-containing gas source 80. In this illustration, the CO2-containing gas is fed via a distributor 82 that bubbles the gas into the electrolyte (E), preferably at the bottom of the vessel. This type of gas recycling assembly can be particularly advantageous when CO2 gas bubbles are directly injected into the electrolyte, as shown in FIG. 19, since more CO2 gas may flow up and out of the reaction zone compared to other configurations where a CO2/carbonate solution is supplied to the electrochemical reaction unit. A control system 81 can be used to control the gas recycling and 
the proportion of recycled CO2 and initial CO2-containing gas that are used to provide the gas feed stream that is supplied into the cell 12 via the feed line 78 (page 11, [0159]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the unreacted carbon dioxide described by Perfecto-Irigaray with wherein unreacted carbon dioxide is continually recycled in the 

electrochemical cell because the gas recycling of unreacted CO2 gas provides a gas feed stream that supplies a source of CO2 into the cell.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Furthermore, recycling minimizes/eliminates its purchase. 

IV.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albo et al. (“Copper‐Based Metal–Organic Porous Materials for CO2 Electrocatalytic Reduction to Alcohols,” ChemSusChem. (2017 Mar 22), Vol. 10, No. 6, pp. 1100-1109) as applied to claims 1, 3-4 and 8 above, and further in view of Al-Rowaili et al. (“A Review on Recent Advances for Electrochemical Reduction of Carbon Dioxide to Methanol Using Metal-Organic Framework (MOF) and Non-MOF Catalysts: Challenges and Future Prospects,” ACS Sustainable Chemistry & Engineering (2018 Oct 24), Vol. 6, No. 12, pp. 15895-15914).
Albo is as applied above and incorporated herein.
	Regarding claim 2, the method of Albo differs from the instant invention because Perfecto-Irigaray does not disclose wherein the copper-based MOF comprises nickel.  
Albo teaches [Cu3(µ6-C9H3O6)2]n (HKUST-1) [page 1107, left column, line 21].

Al-Rowaili teaches MOFS as catalysts for CO2RR. MOFs are produced by the interaction of metal ions (Fe, Co, Ni, Mn, Cr, Cu, etc.) with organic ligands (comprising C, H, O, N) [page 15903, right column, lines 28-31).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the copper-based MOF described by Albo with wherein the copper-based MOF comprises nickel because nickel ions are metal ion used to produce MOFs as catalysts for CO2RR.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

V.	Claims 5-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albo et al. (“Copper‐Based Metal–Organic Porous Materials for CO2 Electrocatalytic Reduction to Alcohols,” ChemSusChem. (2017 Mar 22), Vol. 10, No. 6, pp. 1100-1109) as applied to claims 1, 3-4 and 8 above, and further in view of Berlinguette et al. (US Patent Application Publication No. 2021/0123146 A1).
Albo is as applied above and incorporated herein.
	Regarding claim 5, the method of Albo differs from the instant invention because Albo 

does not disclose wherein applying the potential in the range of about -2V to about -3V comprises decreasing step-wise in hourly increments of -0.1 V.
  	Berlinguette teaches decreasing a voltage and/or current being supplied by power supply 212 in response to detecting more than a desired amount of side-reaction products (page 6, [0131]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the applying the potential described by  Albo with wherein applying the potential in the range of about -2V to about -3V comprises decreasing step-wise in hourly increments of -0.1 V because decreasing a voltage being supplied is in response to detecting more than a desired amount of side-reaction products.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 6, the method of Albo differs from the instant invention because Albo does not disclose wherein a current delivered to the cathode electrode is in the range of about 100mA to about 280mA.  
Berlinguette teaches that:
In some embodiments, the composition of the product gas is controlled by adjusting a magnitude of the potential applied across the anode and the cathode. A current flowing in the 

electrochemical reactor as a result of the applied potential may have a current density at the cathode of at least 100 mA/cm2 (page 2, [0052]).

“Current density” is total current divided by the geometric surface area of an electrode.  For example, an electrode having an area of 100 cm2 carrying an electrical current of 20 Amperes would have a current density of 200 mA/cm2 (page 4, [0085]).

It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the current delivered to the cathode electrode described by Albo wherein a current delivered to the cathode electrode is in the range of about 100mA to about 280mA because one having ordinary skill in the art has 
the skill to experimentally determine, calculate and/or optimize the current delivered to the cathode electrode by routine experimentation that would have achieved the desired composition of the product gas based on the magnitude of the potential applied across the anode and the cathode where a current flowing in the electrochemical reactor is a result of the applied potential (MPEP § 2141.03). 
Regarding claim 9, the method of Albo differs from the instant invention because Albo does not disclose wherein the step of supplying carbon dioxide comprises use of flue gas streams or concentrated carbon dioxide streams.
Albo teaches that the cathode side of the reactor was fed with CO2 gas (99%) at Qg/A = 10 to 40 mL min-1 cm-2 (page 1108, left column, lines 55-56).
	Berlinguette teaches that carbon dioxide is from a gaseous source (e.g. air, flue gas, exhaust gas) and yields useful carbon-containing chemicals (page 4, [0094]).
	It would have been obvious to one having ordinary skill in the art before the effective 

filing date of the claimed invention to have modified the step of supplying carbon dioxide described by Albo with wherein the step of supplying carbon dioxide comprises use of flue gas streams or concentrated carbon dioxide streams because carbon dioxide from a gaseous source (e.g. air, flue gas, exhaust gas) yields useful carbon-containing chemicals.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

VI.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albo et al. (“Copper‐Based Metal–Organic Porous Materials for CO2 Electrocatalytic Reduction to Alcohols,” ChemSusChem. (2017 Mar 22), Vol. 10, No. 6, pp. 1100-1109) as applied to claims 1, 3-4 and 8 above, and further in view of Kirk et al. (US Patent Application Publication No. 2019/0186027 A1).
Albo is as applied above and incorporated herein.
	Regarding claim 7, the method of Albo differs from the instant invention because Albo does not disclose wherein unreacted carbon dioxide is continually recycled in the electrochemical cell.  
Kirk teaches that:

The system can also include, in some embodiments, a CO2 gas recycle assembly coupled to the electrochemical reaction unit, and configured to receive unreacted CO2 gas from the electrochemical reaction unit and recycle at least a portion of the recovered unreacted CO2 gas back into the electrochemical reaction unit (page 5, [0077]).

Referring now to FIG. 19, the electrochemical reaction unit 12 can include a CO2 gas recycle assembly 70 for recycling CO2 gas that did not react in the unit 12. For example, the CO2 gas recycle assembly 70 can include a gas outlet 72 at the top of the vessel for receiving CO2 gas, and a recycle line 74 for supplying the gas back into the feed. A CO2 gas holding tank 76 can also be provided. FIG. 19 illustrates an embodiment where CO2-containing gas is fed directly into the electrochemical reaction unit 12 via a gas feed line 78 from a CO2-containing gas source 80. In this illustration, the CO2-containing gas is fed via a distributor 82 that bubbles the gas into the electrolyte (E), preferably at the bottom of the vessel. This type of gas recycling assembly can be particularly advantageous when CO2 gas bubbles are directly injected into the electrolyte, as shown in FIG. 19, since more CO2 gas may flow up and out of the reaction zone compared to other configurations where a CO2/carbonate solution is supplied to the electrochemical reaction unit. A control system 81 can be used to control the gas recycling and 
the proportion of recycled CO2 and initial CO2-containing gas that are used to provide the gas feed stream that is supplied into the cell 12 via the feed line 78 (page 11, [0159]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the unreacted carbon dioxide described by Albo with wherein unreacted carbon dioxide is continually recycled in the electrochemical cell because the gas recycling of unreacted CO2 gas provides a gas feed stream that supplies a source of CO2 into the cell.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Furthermore, recycling minimizes/eliminates its purchase. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:   
Claim 21 defines over the prior art of record because the prior art does not teach or suggest the method of claim 1, wherein the copper-based MOF is pyrolyzed.
The prior art does not contain any language that teaches or suggests the above. Perfecto-Irigaray et al. and Albo et al. do not teach wherein the copper-based MOF is pyrolyzed. Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be established.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        January 14, 2022